Citation Nr: 0415280	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  

The record discloses that in a Statement in Support of Claim 
submitted in February 2003, the veteran referred to a claim 
for service connection for PTSD.  Although the RO adjudicated 
only this matter, in rating actions dated in February and 
September 2003, in the statement of the case issued in 
January 2004, the RO characterized the issue as entitlement 
to service connection for a psychiatric disability, to 
include PTSD.  In light of the fact that the RO has only 
adjudicated the issue of service connection for PTSD, and the 
veteran limited his claim to this disability, this decision 
is limited to the issue set forth on the preceding page.  


FINDINGS OF FACT

1.  The veteran was a seaman.

2.  The veteran did not engage in combat with the enemy 
during his military service.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
statute expanded the duty of the VA to notify the claimant 
and the representative, if any, of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated February 11, 2003, 
the RO informed the appellant what evidence he needed to 
submit and the development the VA would undertake.  The 
appellant was also advised to send the information describing 
additional evidence or the evidence itself to the VA, and 
that such evidence should be submitted by March 13, 2003, or 
the VA would base its decision on the evidence that had been 
received.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
observes that a recently enacted law permits the VA to render 
a decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The correspondence reflects that the 
appellant's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 14 Vet. App 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
and post-service private and VA treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the appellant by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.  

The veteran's discharge certificates reveal that he was a 
seaman.  He served aboard the USS DeHaven, the USS Gen. 
Anderson, the USS Fred T. Berry, and the USS Prairie (AD 15).  

The veteran was afforded a general medical examination by the 
VA in January 1974.  An examination of the nervous system was 
normal.

The veteran was hospitalized for unrelated complaints in July 
1982.  It was indicated that he was depressed due to 
unemployment.

In June 1991, in conjunction with the veteran's claim for VA 
benefits based on another disability, the RO contacted the 
United States Army and Joint Services Environmental Support 
Group (ESG) for information concerning the veteran's service.  
The ESG responded, in August 1991, that it was unable to 
verify that the veteran assisted with the clean up of caves 
in the hills around Yokosuka, Japan.  

VA outpatient treatment records reveal that the veteran was 
seen in October 1988 and reported multiple long-term 
complaints.  He stated that over the previous year, he had 
experienced episodes when he lost his breath.  These episodes 
reportedly lasted for one to two seconds.  He also indicated 
that he was very depressed.  The diagnosis was depressive 
reaction.  The following month it was noted that the 
depression had snuck up on him, and was a gradual thing.  

A VA psychology consultation was conducted in November 1989.  
The veteran related that the onset of his depression was 
about five years earlier.  Following psychological testing, 
the examiner commented that the veteran had severe depression 
with psychotic features.  

The veteran was hospitalized by the VA from November to 
December 1989.  He reported that he had not worked since 1987 
and he had felt increasingly depressed since that time.  He 
complained of being irritable, depressed and that he had 
difficultly sleeping.  It was indicated that he had been 
followed in the mental health clinic for depression for the 
previous year.  The pertinent diagnoses were dysthymic 
disorder with acute exacerbation and anxiety disorder.

VA outpatient treatment records show that the veteran was 
seen for a psychiatric evaluation in June 1994.  He had been 
referred for anxiety and depression of more than forty years 
duration.  Following an examination, the impressions were 
generalized anxiety disorder, rule out major depression vs. 
dysthymia, and rule out bipolar disorder.  When he was seen 
in August 1994, the impressions were rule out PTSD, anxiety 
state and dysthymia.

In a statement dated in January 2003, a private psychologist 
reported that he had examined the veteran the previous month.  
The veteran related that he had always been in trouble with 
his parents and that he was beaten by his mother on a regular 
basis.  He noted that when he was in Japan in service, he 
cleared out caves and bunkers.  This referred to acquiring 
medical supplies, ammunition and other types of supplies that 
were utilized supposedly by the Japanese.  He stated that he 
shot a Japanese individual in the head and "saw the body 
dying."  The examiner indicated that the veteran told him, 
almost in some type of stupor, that a Filipino hit him with a 
brick, but the veteran could not elaborate on this when asked 
by the examiner.  The veteran described nightmares of being 
chased by Japanese soldiers.  Following an examination, the 
pertinent diagnoses were PTSD, chronic; major depression, 
recurrent; rule out dysthymic disorder; alcohol dependence in 
remission; and personality disorder, not otherwise specified, 
with specific narcissistic features.  The examiner commented 
that there was no question in his mind that a nexus appeared 
between the veteran's truly dysfunctional psychological state 
and the experiences he had in service.  

VA outpatient treatment records dated from 2000 to 2004 have 
been associated with the claims folder.  The veteran reported 
in January 2001 that he was stationed in the Pacific in Japan 
during service, but that he did not have direct combat.  He 
stated that he was a storekeeper on the ship.  He was seen in 
the mental health clinic in September 2003 and reported that 
he was in Japan as part of a demolition team based at 
Yokosuka and that they cleaned out weapons caches and 
destroyed them.  He indicated that he did this from 1946 to 
1948.  He described an incident that allegedly occurred while 
he was on liberty.  He maintained that a man who appeared to 
be wearing a Japanese uniform put a gun to his back and tried 
to rob him.  He stated that he wrestled the gun away and shot 
at the man, but that he was unsure if he hit him, wounded him 
or killed him.  He claimed that he ran off and was so 
frightened that he tripped several times.  He asserted that 
he told nobody about this incident because he was afraid he 
would be charged with murder or kept in Japan.  Following an 
examination, the diagnosis was PTSD with depression.

Following a request for information from the VA concerning 
his stressors, the veteran reported in a November 2003 
statement that it had been very stressful for him being on a 
demolition team when he was stationed at Yokosuka, Japan 
Naval Base.  He related that he cleaned out caves on the base 
and that they found guns, live ammunition, bombs and medical 
supplies.  He maintained that they never knew what they were 
going to find and that he was worried about booby traps.  He 
again described the incident that reportedly occurred while 
he was on liberty.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the veteran's complete service records 
are not available.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure the veteran's personnel 
records, but was unable to do so.  Accordingly, another 
attempt to procure the service records is not necessary.  

Initially, the Board concludes that the veteran did not 
engage in combat with the enemy.  In this regard, the Board 
notes that the veteran specifically denied being in direct 
combat when he was seen by the VA in January 2001.  Since the 
Board finds that the appellant did not engage in combat with 
the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  There is nothing in 
this case corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

With respect to the incident in which the veteran alleges 
that he shot a Japanese soldier, the Board observes that he 
has provided conflicting accounts of this event.  He told the 
private psychologist in December 2002 that he saw the body 
dying.  Yet, at the VA mental health clinic in September 
2003, he asserted that he did not know if he had even hit the 
person when he fired his weapon.  Since the veteran 
acknowledged that he never reported or told anyone about this 
alleged incident, there is no way it can be verified.  Since 
he has furnished different versions of the incident, the 
Board finds that the veteran's credibility is minimal.  

The only other stressor the veteran has mentioned concerns 
the fact that he reportedly cleaned out weapons caches and 
destroyed them.  The Board notes that the ESG was unable to 
confirm that the veteran had ever assisted in this activity.  

The Board concedes that PTSD was diagnosed by a private 
psychologist and by the VA in September 2003.  Clearly, 
however, these conclusions were predicated on the history the 
veteran reported to the examiners.  As the Board is not bound 
to accept medical conclusions that are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy, and that there is no independent 
verification of his reported in-service stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, and it must be denied.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



